             Case 3:20-cr-03121-DMS Document 49 Filed 05/07/21 PageID.97 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                    UNITED STATES DISTRICT CO                                                   MAY O7 2021
                                        SOUTHERN DISTRICT OF CALIFORNIA I                                  -~':'"'."."'.~--.J t:ll.
                                                                                                          CLERK, U.S. DIST1'11C1' COURT./
              UNITED STATES OF AMERICA                               JUDGMENT IN A CN~~'X'tJ~E'"OFCALIFORNIA
                               V.                                    (For Offenses Committed On or l't!i! l<IOVelllbct I, l9S?)OEPUTY

                  MARTIN RIVERA-LEON                                    Case Number:         20CR3121-DMS

                                                                     Grant Edd.l:'. CJA
                                                                     Defendant's Attorney
USM Number                        21994009
• -
THE DEFENDANT:
 IZI pleaded guilty to count(s)      1 of the Information

 D  was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                     Nature of Offense                                                                   Number(s)
8 USC 1326                          ATTEMPTED REENTRY OF REMOVED ALIEN                                                     I




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                are         dismissed on the motion of the United States.

       Assessment : $100.00
 IZI

 D     JVTA Assessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI No fine                  •Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                     D~o<O.~s,::~
                                                                     Mav 7 202)


                                                                     HON. Danlfi\
                                                                     CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-03121-DMS Document 49 Filed 05/07/21 PageID.98 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARTIN RIVERA-LEON                                                       Judgment - Page 2 of 2
CASE NUMBER:              20CR3121-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWENTY-FOUR (24) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - A.M.                          on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       20CR3121-DMS
